DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (Figures 1-7) in the reply filed on 10/5/2021 is acknowledged.
Claims 10-26 have been cancelled.
Claims 27-64 were previously cancelled.
Claims 1-9 are pending, drawn to the elected Species, and are examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/2/2020 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: Paragraphs 0086-0087 recite “driven lugs 126,130” and “driving lugs 126”/”driving lugs 130”, however, this appears to be referring to the same structure, that is, both instances appear to be referring to “driven lugs” (note the 112 rejections below).
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because it includes reference characters (BDC, TDC) which are not enclosed within parentheses. Note that while it is understood that “TDC” and “BDC” are representative of “top-dead-center” and “bottom-dead-center” positions, respectively, the claim should be readily understood without the reference characters within the parenthetical expressions and the only way for one to readily understand what the abbreviations are encompassing, one would rely on the parenthetical expressions, therefore, it would be better to replace “TDC” and “BDC” with “top-dead-center” and “bottom-dead-center”, respectively.
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claim 2, the claim recites “the lifter includes one of driving lugs and driven lugs, and the output shaft includes the other of the driving lugs and the driven lugs, and wherein each of the driven lugs is alternatively engageable with the respective driving lugs for driving rotation of the lifter relative to the output shaft” This claim appears to introduce alternative limitations of the lifter including driving lugs or driven lugs and the output shaft including the other. This implies the alternative limitation that the lifter includes “driving lugs” which would drive the “driven lugs” of the output shaft. However, this is not readily described within the Applicant’s specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of such an invention with that specific alternative limitation. Further, it is not readily clear as to how the lifter could drive the shaft (see the 112(b) rejection below). Therefore, this limitation does not appear to comply with the written description requirement.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, lines 14-17 recite “ the lifter is rotatable relative to the output shaft from the first position to the second position by the kickout arrangement, without torque being applied to the output shaft in an opposite, second rotational direction, after the driver blade reaches the TDC position to release the driver blade and initiate a fastener driving operation”. This limitation renders the claim indefinite as it is unclear as to what Applicant is referring to by “without torque being applied to the output shaft in an opposite, second rotational direction”. Specifically, it is unclear as to what the “second rotational direction” is opposite to. “a first rotational direction” is previously claimed which is a torque direction wherein the torque is received by the lifter from the drive unit, however, it is unclear if this “second rotational direction” is referring to being opposite of the “first rotational direction” or if it is referring to another direction (i.e. direction of the relative movement of the lifter). Further it is unclear as to what torque Applicant is referring to as not being applied to the shaft. For examination purposes, this torque will be interpreted as torque from the drive unit and further the “second rotational direction” will be interpreted as the opposite of the “first rotational direction”.
Regarding Claim 2, the claim recites “the lifter includes one of driving lugs and driven lugs, and the output shaft includes the other of the driving lugs and the driven lugs, and wherein each of the driven lugs is alternatively engageable with the respective driving lugs for driving rotation of the lifter relative to the output shaft”, however, it is unclear as to how the lifter can comprise “driving lugs” and the output shaft can include “driven lugs” which readily implies that the lifter would drive the output shaft. Even in view of the specification (note the 112(a) rejections above), it is unclear as to how this can be accomplished. Therefore, it is unclear what this claim is attempting to encompass in view of the specification. Therefore, this limitation renders the claim indefinite.  
Claims 3-9 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the claims depend from Claim 1 and do not clarify the indefinite language.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sato (US PGUB 2017/0190037- cited in IDS).
Regarding Claim 1, when considering the embodiment of Figures 6a-7c of Sato, Sato discloses a powered fastener driver (1; Figure 1) comprising: 
a driver blade (31) movable from a top-dead-center (TDC) position (“top stop point”; i.e. Figure 7c) to a driven or bottom-dead-center (BDC) position (“bottom stop point”) for driving a fastener (N) into a workpiece (Para. 0057, 0060); 
a drive unit (shaft 209, 232, and drive associated therewith; Figure 6c) for providing torque to move the driver blade (31) from the BDC position toward the TDC position (see Para. 0069 as the embodiment of Figures 6a-6c perform in the same manner), the drive unit (209, 232) including an output shaft (209, 232; Para. 0093 note that the shaft 209 is connected to the pinion 232 and therefore, the pinion can be reasonably viewed as part of the shaft as they act in an integral manner as described in Paras. 0091-0093); 
a rotary lifter (234; Figure 6a) engageable with the driver blade (31 via 33), the lifter (234) configured to receive torque from the drive unit (209, 232) in a first rotational direction for returning the driver blade (31) from the BDC position toward the TDC position (Figure 7c; note that the lifter 234 and pinion 232 both act together on the blade to return it to the TDC position; see Paras. 0095-0097); and 
a kickout arrangement (protruding sections 235, restriction sections 232a, and elastomer 236) defined between the lifter (234) and the output shaft (209, 232), the kickout arrangement (235, 232a, 236) configured to permit limited rotation of the lifter (234) relative to the output shaft (209, 232) between a first position and a second position (note that pinion 232 engaged to rotate with the pinion 232 and the lifter/cam 234 is disclosed as being rotatable relative to the pinion 232 and therefore is rotatable relative to the shaft 209 as claimed; see Paras. 0092, 0095), 
wherein the lifter (234) is in the first position (i.e. 234 and 232 further spaced from each other) relative to the output shaft (209, 232) when returning the driver blade (31) from the BDC position toward the TDC position (the position shown between Figures 7a and 7c prior to “37” disengaging the roller “33” wherein 235 presses against elastomer 236), and 
wherein the lifter (234) is rotatable relative to the output shaft (209, 232) from the first position (shown in Figures 7a-7c) to the second position (after “37” disengages roller “33”) by the kickout arrangement (232a, 235, 236 via the elastomer 236 returning 235 to a position where elastomer is not compressed by 235 in the “non-contact state”; Para. 0092), without torque being applied to the output shaft (209, 232) in an opposite, second rotational direction, after the driver blade (31) reaches the TDC position (Figure 7c) to release the driver blade (31) and initiate a fastener driving operation (note Para. 0071 as the embodiment of Figures 6a-7c function in the same manner of disengaging and firing).  
Note: see the alternative 102 rejection below with reference to the embodiment of Figures 2-3c.

Regarding Claim 2, Sato discloses the lifter (234) includes driven lugs (235), and the output shaft (209, 232) includes driving lugs (surfaces of 232a), and wherein each of the driven lugs (235) is alternatively engageable (via elastomer 236) with the respective driving lugs (232a) for driving rotation of the lifter (234) relative to the output shaft (209, 232; Paras. 0092-0093).  

Regarding Claim 3, Sato discloses the lifter (234) includes an aperture (as shown) through which the output shaft (209, 232) is received, wherein the output shaft (209, 232) defines a rotational axis (rotation axis thereof), and wherein the lifter (234) rotates about the rotational axis between the first position and second position (see Para. 0092 and 0098 which discloses the relative shifting between 232 and 234 occurs in the circumferential direction).  

Alternatively, Regarding Claim 1, when considering the embodiment of Figures 2-3c, Sato discloses a powered fastener driver (1; Figure 1) comprising: 
a driver blade (31) movable from a top-dead-center (TDC) position (“top stop point”; i.e. Figure 3c) to a driven or bottom-dead-center (BDC) position (“bottom stop point”) for driving a fastener (N) into a workpiece (Para. 0057, 0060); 
a drive unit (shaft 9, and drive associated therewith; Figure 2) for providing torque to move the driver blade (31) from the BDC position toward the TDC position (see Para. 0069), the drive unit (9) including an output shaft (9); 
a rotary lifter (32, 34; see Para. 0063 which discloses the cam 34 and pinion 32 being connected which together form a “lifter”) engageable with the driver blade (31 via teeth of pinion 32 and roller 33 of cam 34; see Paras. 0069-0070), the lifter (32, 34) configured to receive torque from the drive unit (9) in a first rotational direction (“clockwise direction”) for returning the driver blade (31) from the BDC position toward the TDC position (see Paras. 0069-0070); and 
a kickout arrangement (“elastomer…between driving shaft 9 and pinion 32”; Para. 0106) defined between the lifter (32, 34) and the output shaft (9; see Para. 0106), the kickout arrangement (“elastomer”) configured to permit limited rotation of the lifter (32, 34) relative to the output shaft (9) between a first position (when engaged with rack 30) and a second position (when disengaged with rack 30; see Para. 0106 which discloses the elastomer between the shaft and pinion such that the pinion can shift in the circumferential direction and therefore it is clear that the lifter structure 32, 34 will be shiftable between positions relative to the shaft via the elastomer dependent on whether it is engaged or disengaged with the rack 30), 
wherein the lifter (32, 34) is in the first position (when engaged with rack 30) relative to the output shaft (9) when returning the driver blade (31) from the BDC position toward the TDC position (note that given the structure disclosed in Para. 0106 when the pinion 32 engages the rack 30, the pinion will be pressed against the elastomer and then once past TDC, the elastomer will move the lifter in the opposite direction relative to the shaft), and 
wherein the lifter (32, 34) is rotatable relative to the output shaft (9) from the first position (when engaged with rack) to the second position (after “37” disengages roller “33”) by the kickout arrangement (“elastomer”), without torque being applied to the output shaft (9) in an opposite, second rotational direction (counterclockwise), after the driver blade (31) reaches the TDC position (Figure 3c) to release the driver blade (31) and initiate a fastener driving operation (note Para. 0071).  

Regarding Claim 3, embodiment of Figures 2-3c of Sato discloses the lifter (32, 34) includes an aperture (as shown) through which the output shaft (9) is received, wherein the output shaft (9) defines a rotational axis (rotation axis thereof), and wherein the lifter (32, 34) rotates about the rotational axis between the first position and second position (see Para. 0106 which discloses the relative movement in the circumferential direction).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US PGUB 2017/0190037- cited in IDS).
Alternatively, regarding Claim 1, when considering the embodiment of Figures 2-3c, Sato assuming arguendo that the “elastomer…between driving shaft 9 and pinion 32” cannot be reasonably interpreted as the kickout arrangement as claimed, in which the Examiner does not concede to, wherein the lifter (32, 34) is rotatable relative to the output shaft (9) from the first position (when engaged with rack) to the second position (after “37” disengages roller “33”) by the kickout arrangement (“elastomer”), without torque being applied to the output shaft (9) in an opposite, second rotational direction (counterclockwise), after the driver blade (31) reaches the TDC position (Figure 3c) to release the driver blade (31) and initiate a fastener driving operation (note Para. 0071), attention can be brought to the teachings of the second embodiment shown in Figures 4a-5g of Sato which elaborates on a similar structure. 
The embodiment of Figures 4a-5g of Sato teaches a lifter (132; Figure 4a), an output shaft (109 and note cam 134 is viewed as part of the shaft; see Para. 0107 discloses the cam 134 and shaft 109 as integral), and a kickout arrangement (132a, 135a, 135b and elastomers 136), wherein the lifter (132) is rotatable relative to the output shaft (109, 134) from the first position (when engaged with rack; i.e. Figures 5a-5d) to the second position (after “37” disengages roller “33”; see Figure 5g) by the kickout arrangement (restriction sections 132a, cam restriction sections 135a, contact sections135b and elastomers 136), without torque being applied to the output shaft (109, 134) in an opposite, second rotational direction (counterclockwise), after the driver blade (31) reaches the TDC position (Figure 5f) to release the driver blade (31) and initiate a fastener driving operation (note Para. 0071; see Paras. 0080, 0083, 0084 which disclose relative movement between the lifter 132 and the shaft 109,134).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the invention of the embodiment of Figures 2-3c of Sato to have incorporated the “elastomer” as disclosed (Para. 0107) into a kickout arrangement as incorporated in the embodiment of Figures 4a-5g of Sato. By incorporating a kickout arrangement as taught by the embodiment of Figures 4a-5g of Sato, the lifter (32, 34) can engage the rack while preventing excess friction as taught by Sato (see Para. 0083). Further note that with such an arrangement, it can be readily assured that once the lifter (32, 34) is disengaged from the rack, the lifter will bias out of the way of the rack to ensure no damaging contact to the lifter or the blade is made during firing. 

Regarding Claim 2, the embodiment of Figures 2-3c, Sato, as modified above, discloses the lifter (32, 34) includes driven lugs (see 132a of Figure 4a), and the output shaft (9 as modified) includes driving lugs (135a,b of Figure 4b), and wherein each of the driven lugs (132a) is alternatively engageable (via elastomer 136) with the respective driving lugs (135a,b) for driving rotation of the lifter (32, 34 as modified) relative to the output shaft (9; see Para. 0080 as the kickout arrangement of Figures 4a-4c when incorporated into the shaft 9 and lifter 32, 34 would perform as claimed).  
Regarding Claim 3, refer to the 102(a)(1)/(a)(2) rejection above.
Regarding Claim 4, the embodiment of Figures 2-3c, Sato, as modified above, discloses the aperture (of 32 as modified in view of 132 (Figures 4a-5g)) includes two flat segments (see “Annotated View of Figures 4a-4b” below), and the output shaft (9 as modified) includes two flat portions (see “Annotated View of Figures 4a-4b” below), each flat portion oriented parallel with the rotational axis, and wherein at least one of the flat segments is configured to selectively engage (via elastomer 136) with at least one of the flat portions when the lifter (32, 34 as modified) is in the first position and the second position (see Para. 0080).  

    PNG
    media_image1.png
    657
    413
    media_image1.png
    Greyscale

Annotated View of Figures 4a-4b

Regarding Claim 5, the embodiment of Figures 2-3c, Sato, as modified above, the aperture includes two opposed curvilinear segments  (see “Annotated View of Figures 4a-4b” above), and the output shaft includes two opposed cylindrical portions (see “Annotated View of Figures 4a-4b” above), and wherein each curvilinear segment is configured to engage with the respective cylindrical portion (see “Annotated View of Figures 4a-4b” above; note that the depicted “curvilinear segments” are better shown in Figure 4c as the segments clearly conform to the cylindrical portions of the output shaft).  


Allowable Subject Matter
Claims 6-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding Claim 6, none of the embodiments of Sato appear to disclose the claimed structure of the aperture as outlined in the claim, in combination with the claimed limitations of Claim 3, in which Claim 6 depends from. Further, it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified any of the apertures of the interpreted lifters to include such structure without the use of improper hindsight drawn from Applicant’s own disclosure. 
Therefore, the claimed invention of Claim 6 is viewed as allowable subject matter. 
Claims 7-9 depend from Claim 6 and therefore are also viewed as allowable subject matter. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Carrier (USP 10,898,994-effectively filed 4/20/2018) discloses a lifter assembly (60; Figure 1) and output drive (53) and a kickout arrangement (cam profile 84 of disks 64, 65 and pivot arm 70) but the relative movement requires torque to rotate the cam profile and move the lifter out of engagement. 
-Po (US Patent 10,730,172), Saitou (US PGPUB 2021/0101272) and Wu (US PGPUB 2019/0202042) discloses a selective lifting arrangement for blade in a fastening tool. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        10/20/2021